DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 21, 29 and 32, in the reply filed on May 20, 2022 is acknowledged. Applicant further elected the first recited branching unit species recited in claim 2. The examiner has expanded the search and prosecution to both of these species of branching units recited in the claim.  
Claims 33-35 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 12, 17, 29 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albaek et al (WO 2016/0055601).
Albaek discloses trivalent GalNAc-nucleic acid conjugates, wherein the nucleic acid moiety is one that modulates RNA within a cell, thereby interfering with gene expression. One type disclosed by the reference is a double-stranded silencing RNA (short interfering RNA, siRNA). See page 36, lines 3-15 and page 37, lines 11-34.  
The reference discloses a compound structurally consistent with those of the instant claims. See compound (I) at Figure 16/21 and reference claim 15. The compound is consistent with the structure when (1) X1 is an ethylene glycol stem and m=1; (2) X2 is C3 alkylene; (3) X3 is C3 alkylene; and (4) A1 is O.  
The reference further teaches the preparation of the compounds in the form of a pharmaceutical composition in order to administer the conjugate as a medicament. See page 35. 
This reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Albaek et al (WO 2016/0055601). 
Albaek teaches as set forth above. The exemplified compounds are described generically in Formula (III) at page 70. The reference does not exemplify a compound comprising an X3 as defined in claims 11, 14 or 20. 
Compound (I) is consistent with reference Formula (III) wherein (1) L is -CH2CH2OCH2CH2OCH2CH2-; (2) Y is O; (3) s=0; (4) r=3; (5) V is O; (6) p=1; (7) m=1; and (8) n=1. An alternative definition for L is -(CH2)3-. The variable p may be 0-3. 
Modifying Compound (I) by changing the exemplified L, -CH2CH2OCH2CH2OCH2CH2-, to another expressly suggested L, -(CH2)3-, would result in a compound embraced by the instant claims wherein instant X1 is C3 alkylene. (claim 20) 
Modifying Compound (I) by changing p=1 to p=2 as suggested in the reference would result in a compound wherein X3 is -CH2OC3H6- when A2 is CH2. (claim 11) 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the exemplified compound (I) to arrive at compounds consistent with claims 11 and 20 with a reasonable expectation of success. The artisan would be motivated to do so because the modification would amount to a simple substitution expressly suggested by the art. 
Regarding claim 14, the reference does not suggest a compound having an X3 consistent with this claim when the branching units are limited to those set forth in claim 2. Therefore, the scope is broadened to include a carbon atom as the branching unit. The branch of compound (I) corresponding to X3 comprises a series of -CH2- groups. It is recognized that compounds which are position isomers or homologs, compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563, F2d 457, 195 USPQ 426 (CCPA 1977). Therefore, it would be obvious to further modify to X3 is -CH2OC4H8- by the addition of another -CH2- group to arrive at a compound consistent with this claim. The reference suggests a maximum number of 26 atoms (p=3, m=3, n=5) between the central carbon and the nucleotide. Therefore, in the absence of unexpected results, it would be within the scope of the artisan to optimize the length of this branch of the molecule within the suggested range with a reasonable expectation of success. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 21, 29 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,913,945. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 2 is drawn to the same species recited in instant claim 21. The nucleotide to be attached may include siRNA. This claim would anticipate the instant claims except claim 32. Reference claim 3 is drawn to a pharmaceutical composition comprising the compounds comprising a generic nucleic acid conjugate. It would be within the scope of the artisan to prepare the compounds of reference claim 2 as a pharmaceutical composition and arrive at instant claim 32. 

  Claims 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 21 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,174,483. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 6 is drawn to the same species recited in instant claim 21 wherein the attached nucleic acid is a double-stranded nucleic acid for inhibiting expression of TMPRSS6. This claim anticipates the instant claims.  

Claim 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 21, 29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/559,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 23 is drawn to a method of treating cardiovascular disease by the administration of a conjugate comprising a double stranded nucleic acid attached to a species recited in instant claim 21. This claim anticipates instant claims 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 21 and 29. It would have been obvious to prepare the conjugate in the form of a pharmaceutical composition in order to carry out the method. 
It is noted that a patent has not yet issued, but a notice of allowance has been mailed. 

Claim 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 21 and 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/293,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 10 is drawn to a conjugate comprising a double stranded nucleic acid for inhibiting the expression of LPA attached to a species recited in instant claim 21. This claim anticipates instant claims 1-3, 5, 6, 9, 11, 12, 14, 17, 20, 21 and 29. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 21 is subject to non-statutory double patenting rejections as set forth above, but is otherwise found to be free of the art. Albaek et al (WO 2016/0055601) teaches as set forth above but would not direct one of ordinary skill to these particular species. 


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623